Appeal from an order of the Monroe County Court (Frank E Geraci, Jr., J.), entered September 21, 2010. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining *1434that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). Defendant failed to preserve for our review his contention that he was entitled to a downward departure from his presumptive risk level (see People v Ratcliff, 53 AD3d 1110 [2008], lv denied 11 NY3d 708 [2008]). “In any event, that contention lacks merit inasmuch as defendant failed to present clear and convincing evidence of special circumstances justifying a downward departure” (People v Regan, 46 AD3d 1434, 1435 [2007]; see Ratcliff, 53 AD3d 1110). Present — Centra, J.E, Peradotto, Lindley, Sconiers and Martoche, JJ.